DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	
Specification
 	The disclosure is objected to because of the following informalities:
 	(1) Para.0138 of amended specification filed on 12/29/2020 recites “temperature (40) and humidity (35) control devices”. The humidity (35) device correspond to original fig.3, 35. However, applicant deleted (35) and replaced with (43) in newly filed fig.3. Currently, there is insufficient information in regards to where the humidity 35 device in the drawing. 
 	(2) Para.0138 of amended specification filed on 12/29/2020 recites “power levels, defrost and cooking time 
 	(3) Para.0138 of amended specification filed on 12/29/2020 recites “a microwave oven cavity (44) … a waveguide 
 	(4) Para.0147 of amended specification filed on 12/29/2020 recites “apparatus power source (46, 47)”. These reference numerals 46, 47 correspond to original fig.4, 
 	(5) Para.0138 of amended specification filed on 12/29/2020 recites “(55) a camera” at line 11-12 and “magnetron (47)” at line 53. The amended fig.4 shows a camera (55) and magnetron (47). However, it is unclear as to why the camera 55 having an arrow pointed to the magnetron (47). As best understood, the specificity describes “camera 55 is used to view and monitor a housing and compartment interior, contents and to record product, event and user transaction activity …” (para.0138 at lines 12-149). However, nothing in the original specification describes to use the camera to view or associate with magnetron. 
 	Appropriate correction is required.


Drawings
 	The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
 	(1) Amended para.0138 recites “humidity (35) control device” at lines 11 and 21-22.
 	(2) Amended para.0138 recites “power levels, defrost and cooking time (61)” at lines 46-47.
 	(3) Amended para.0138 recites “a microwave oven cavity (44)” at line 51.
 	(4) Amended para.0138 recites “a waveguide (57), cooling fan (56), high voltage diode (48), high-voltage capacitor and a high-voltage transformer (49)” at line 52-53.
(46, 47).
  	as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
 	Claims 4-24 are objected to because of the following informalities:  
(1)  Claims 4-5, 8, 11, 14, 17, 18 and 20 recite “A connected, smart multi-function apparatus” should be changed to “A connected smart multi-function apparatus”.  
 	Appropriate correction is required.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a temperature element in communication with the compartment configured to cool or heat the compartment” in claim 4-5, 8, 11, 14, 17-18 and 20 .
 	(2) “a microwave element in communication with the compartment”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a temperature element” is interpreted as “a Peltier device” (para.0137 of instant publication application).
(2) “a microwave element” is interpreted as “microwave oven having magnetron” (para.0138 and fig.3, 43 and 47).


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 4-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 4-5, 8, 11, 14, 17-18 and 20 recite “a connected, smart multi-function apparatus for storing, preserving and cooking, comprising: a refrigerator-microwave compartment defining a cavity, the compartment comprising a base, side walls, and a top; a door attached to compartment to form a sealable compartment; apparatus operating systems comprising;” at lines 1-7. It is unclear as if “apparatus operating systems” is part of “the connected, smart multi-function apparatus”. Examiner suggest and apparatus operating systems; the apparatus operating systems comprising:”. 

Response to Arguments
 	Applicant's arguments filed on 12/29/2020 have been fully considered but they are not persuasive. 
 	(1) Applicant’s arguments have been reviewed. The amendment to claims overcome previous rejections and objections. However, the amended claims raises new 112 rejections, specification objection and claim objection. 


Allowable Subject Matter
 	Claims 4-5, 8, 11, 14, 17-18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Landry et al. (US 2005/0103466), Mansbery Ueda et al. (US 4,513,189) and Bandholz et al. (US 2010/0213187)  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims, for example in claim 4, at least one camera with recognition software in communication with an interior of the compartment; a control system comprising a processor; a user interface device; a voice control application or artificial intelligence software in communication with the processor configured to control the apparatus operating systems; and the processor in communication with or connected to the temperature element, microwave  element, camera, the  and the user interface device, the user interface device configured to operate the temperature element, microwave element, or camera, wherein the camera is  configured to display or view a container or a container with a barcode or QR code: to identify a container or a container with a barcode or QR code to provide storage, preservation or cooking data: to determine freshness, expiration date, shelf-life, storage, preservation or cooking conditions for a container: to activate, deactivate or operate the temperature element or microwave element based on the identification and data from the container or container with a barcode or QR code: or to provide related storage, preservation or marketing notices to the user interface device.

 

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JIMMY CHOU/Primary Examiner, Art Unit 3761